Citation Nr: 1442562	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  10-31 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for left chondromalacia patella, currently evaluated as 10 percent disabling prior to December 2, 2010, and since March 1, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to July 2004.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the Veteran a disability rating in excess of 10 percent for his left knee disability.  The Veteran filed a Notice of Disagreement (NOD) in October 2008.  The RO issued a Statement of the Case (SOC) in June 2010.  In July 2010, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In a subsequent February 2012 rating decision, the RO granted the Veteran a period of convalescence from December 2, 2010, to February 28, 2011, as a result of a surgical procedure to his service-connected left knee.  The RO then assigned a 10 percent rating for the left knee disability, effective March 1, 2011.  The Veteran continued to appeal, requesting a disability rating in excess of 10 percent.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).  

The RO certified this appeal to the Board in October 2010, and in March 2011, the Veteran submitted additional medical evidence.  However, he waived his right to have the RO initially consider this evidence in a statement dated in March 2011.  38 C.F.R. §§ 20.800, 20.1304 (2013).

In March 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A copy of the hearing transcript has been associated with the claims file.

Then, in January 2013, the Board remanded the claim for additional development, and it has been returned to the Board.  

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain files are relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claim can be properly adjudicated.  

The Board previously remanded the Veteran's claim in order to obtain private treatment records and provide the Veteran with a new VA examination to determine the current severity of his left knee disability. 

In January 2013, per the instructions of the remand, the RO sent the Veteran a notification letter that requested from the Veteran information regarding the private treatment he had received for his left knee disability, to include records from the Emerson Hospital dated after December 2010 and records from Orthopedic Affiliates/Dr. P.R. dated from January 2011.  The claims file indicates that, in February 2013, the Veteran called and notified that he had missed the scheduled VA examination because his address had changed and he had not received the appointment information.  The Veteran then updated his address, and the RO subsequently rescheduled the Veteran for a new VA examination.  The Board notes that the request for private treatment records was sent to the Veteran's old address and the RO did not resend the request upon learning of his new address.  Given the above, the Board finds that a remand is required so that the RO can notify the Veteran of the need to obtain the private treatment records, and give the Veteran an opportunity to complete a VA Form 21-4142 for each private treatment provider previously identified.  

Furthermore, the Veteran submitted a VA Form 21-4142 in April 2013, in which he reported he was receiving physical therapy for his left knee at Ramsey Rehabilitation.  These records have not been associated with the claims file.

On remand, all private treatment records described above should be obtained and added to the claims file, as they are pertinent to the Veteran's appeal.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002).

Then, if the RO finds that it is necessary, schedule the Veteran for a new VA examination to determine the current severity of his left knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran for the appropriate release to obtain his private treatment records.  With the Veteran's authorization, the RO/AMC should then obtain the Veteran's recent private treatment records, to include: 

(a)  The records from Emerson Hospital in Concord, Massachusetts, dated from December 2010;

(b) The records from the Orthopedic Affiliates/Dr. P. R. in Concord, Massachusetts, dated from January 2011;

(c) and the records from Ramsey Rehabilitation, dated from spring 2012.

If no additional records are located, the Veteran must be notified and a written statement to that effect should be requested for incorporation into the record.

2.  Then, after the records have been obtained and associated with the record, if the RO deems it necessary, schedule the Veteran for an examination by a VA examiner with appropriate expertise to determine the current degree of severity of the Veteran's service-connected left knee disability.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  

The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.   

If instability of the left knee is shown, the examiner should indicate the degree of such instability in terms of whether it is slight, moderate, or severe as the case may be.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups) of the left knee and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

To the extent possible, the examiner should provide an opinion concerning the impact of the service-connected left knee disability on the Veteran's ability to work and his activities of daily living.  The rationale for all opinions expressed should also be provided.

3.  Then, the RO/AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO/AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


